\OOO\|O\U\J>WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

RICHARD F. HOLLEY ESQ.

Nevada Bar No. 3077

E-mail: rholley@nevadaf`lrm.com

F. THOMAS EDWARDS, ESQ.
Nevada Bar No. 9549

E-mail: tedwards@nevadafirm.com
MARY LANGSNER, Ph.D.

Nevada Bar No. 13707

E-rnail: mlangsner@nevadafmn.com
HOLLEY DRIGGS, WALCH

FINE WRAY PUZEY & THOMPSON
400 South l-`ourth Street, Third Floor
Las Vegas, Nevada 89101

Telephone: 702/791-0308

Attorneys for Bank of the West, a California banking corporation

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
BANK OF THE WEST, a California banking Case No. 3:18-cv-00187-LRH-CBC
corporation,
Stipulation for Leave to File First
Plaintiff, Amended Complaint
v.
PATRICK R. SMORRA, SR., an individual;
PATRICK R. SMORRA, JR., an individual;
ANI'I`A SMORRA, an individual,

Defendants.

 

 

Plaintiff Bank of the West, a California banking corporation (“Plaintiff”), by and through

 

its counsel, Richard P. Holley, Esq., F. Thomas Edwards, Esq., and Mary Langsner, Ph.D., of the
law firm Holley Driggs Walch Fine Wray Puzey & Thompson; and defendants Patrick R. Smorra,
Sr. (“Smorra Senior”), Patrick R. Smorra, Jr. (“Smorra Junior”), and Anita Smorra (“_I\B
M”), by and through their counsel, Kelly H. Dove, Esq. and Michael Paretti, Esq., of the law
firm Snell & Wilmer L.L.P.; hereby stipulate and agree to the amendment of Plaintiff’s complaint
pursuant to FED. R. CIV. P. l$(a)(2), as follows:

l. On April 27, 2018, Plaintiff filed a Complaint against Defendants Smorra Senior,

-1-

 

\oOC\lO\Ll\-l>bJN'-‘

NNNNNNNNl-oo_\-o_¢o-¢o-¢»-¢l_\-¢o-o

 

 

 

Smorra Junior, and Mrs. Smorra (collectively, “Defendants”) in the above-referenced Action [ECF
No. l]l (“Complaint”) alleging fraudulent transfers of real property located in Douglas County,
Nevada, identified by Assessor Parcel No. 1319-18-212-013 and commonly known as 213
Sunflower Circle, Stateline, Nevada, 89449 (the “mpe_rty”).

2. Defendants’ Answer was filed on August 3, 2018 [ECF No. ll].

3. On September 5, 2018, Defendants recorded another transfer of the Property
between them. Plaintiff contends that this transfer subsequent to the filing of the Complaint is

another fraudulent transfer, necessitating an amended complaint to address the transfer.

 

' A|l references to “ECF No.” are to the numbers assigned to the documents filed in the District of Nevada case
identified in the caption above (this “Case”) as they appear on the docket maintained by the District Court
Executive/Clerk of Court of the United States District Court for the District of Nevada.

-2-

 

 

 

 

\DOQ\|G\U\¢§WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

4. Although Defendants dispute that any of the transfers of the Property were
fraudulent, and expressly reserve all rights and defenses, Plaintiff and Defendants stipulate to the
amendment of the Complaint in this Case, through the filing of Plaintiff' s proposed First Amended

Complaint which is attached to this Stipulation as Exhibit “l”.

IT IS SO STIPULATED.
DATED this 23rd day of October 2018, DATED this 23rd day of October 2018,
HOLLEY DRIGGS WALCH SNELL & WILMER L.L.P.

FINE WRAY PUZEY & THOMPSON

/s/ I-`. Thomas Edwards /s/ Kellv H. Dove
RICHARD F. HOLLEY, ESQ. (NBN 3077) KELLY H. DOVE, ESQ. (NBN 10569)
F. THOMAS EDWARDS, ESQ. (NBN 9549) MICHAEL PARETTI, Esq. (NBN 13926)
MARY LANGSNER, Ph.D. (NBN 13707) 3883 Howard Hughes Pkwy, Suite 1100
400 South Fourth Street, Third Floor Las Vegas, Nevada 89169
Las Vegas, Nevada 89101 Attorneys for Defendants Patrick R. Smorra,
Attorneys for Bank of the West, a California Sr.; Patrick R. Smorra, Jr.,' Anita Smorra
banking corporation

I'l` IS SO ORDERED:

 

ed States(l</lagistrate Judge

DATED:LQAM,£M_

07296-36/2| 12797_2.docx

 

EXHIBIT “ l”

First Amended Complaint

\OO°\IO\M¢|>WN'-‘

NNNNNNNNo_o-¢o_o_¢o_o»-Io-¢u_o-Io_
\lo\L/IJ>WN*_‘©\C°°\|O\!/IAWN'-‘O

Case 3:18-cv-00187-LRH-CBC Document 26-1 Filed 10/23/18 Page 2 of 17

RICHARD F. HOLLEY ESQ.
Nevada Bar No. 3077

E-mail: rholley@nevadafirm.com

F. THOMAS EDWARDS, ESQ.
Nevada Bar No. 9549

E-mail: tedwards@nevadafirm.com
MARY LANGSNER, Ph.D.

Nevada Bar No. 13707

E-mail: mlangsner@nevadafirm.com
HOLLEY DRIGGS, WALCH

FINE WRAY PUZEY & THOMPSON
400 South Fourth Street, Third Floor
Las Vegas, Nevada 89101
Telephone: 702/791»0308

Attorneys for Bank of the West, a California banking corporation

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
BANK OF THE WEST, a California banking Case No. 3:18-cv-00187-LRH~CBC
corporation,

First Amended Complaint
Plaintiff,

v.

PATRICK R. SMORRA, SR., an individual;
PATRICK R. SMORRA, JR., an individual;
ANITA SMORRA, an individual,

Defendants.

 

 

Bank of the West, a California banking corporation (“Mf’), by and through its
attomeys, Richard F. Holley, Esq., F. Thomas Edwards, Esq., and Mary Langsner, Ph.D. of the
law firm Holley Driggs Walch Fine Wray Puzey & Thompson, files this First Amended Complaint
against Defendants Patrick R. Smorra, Sr. (“Smorra Senior”), an individual; Patrick R. Smorra, Jr.
(“Smorra Junior”), an individual; and Anita Smorra (“Mrs. Smorra”), an individual (collectively,
“Defendants”), as follows:

J URISDICTION AND VENUE
1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § l332(a) because

of diversity of citizenship The amount in controversy exceeds $75,000.00 exclusive of interest

-1-

 

`|| Case 3:18-cv~00187-LRH-CBC Documen126-1 Filed 10/23/18 Page 3 Of 17

\DOQ\IC\U\-bb->N'-‘

NNNNNNNNo-o»-¢o-o»-¢o_o_o-¢»_u_o_
\lo\ll\-BWN'_‘O©®\|O\'JIJ>WN'_‘C

 

and costs, and this Action is between a Plaintiff that is a California banking corporation and
Defendants who are citizens and residents of West Bloomfield, Michigan (Smorra Senior and Mrs.
Smorra), and Nevada (Smorra Junior).

2. The Court has jurisdiction over the Defendants because the Defendants have owned
and/or transferred real property located in Nevada, have engaged and continue to engage in
fraudulent transfers involving real property located in Nevada described herein.

3. Venue is proper in this District pursuant to 28 U.S.C. § l39l(b)(2) because a
substantial part of the events or omissions giving rise to the claims occurred in the State of Nevada
and a substantial part of property that is the subject of the Action is situated in the State of Nevada.

PARTIES

4. Plaintiff Bank of the West is, and at all times relevant herein was, a California
banking corporation and Judgment creditor of Defendants Smorra Senior and Smorra Junior, and
Plaintiff is the holder of a Judgment against Smorra Senior and Smorra Junior, and others, which
has been domesticated to the State of Nevada.

5. Plaintiff is informed and believes and thereupon alleges that Defendant Smorra
Senior is an individual residing in the city of West Bloomfield, Michigan, who formerly and/or
currently owns real property situated in the State of Nevada, Douglas County, as a result of
fraudulent transfers, and is the husband of Mrs. Smorra and the father of Smorra Junior,

6. Plaintiff is informed and believes and thereupon alleges that Defendant Mrs.
Smorra is a resident of West Bloomfleld, Michigan, who currently owns real property in the State
of Nevada, Douglas County, as a result of fraudulent transfers, and is the wife of Smorra Senior
and the mother of Smorra Junior.

7. Plaintiff is informed and believes and thereupon alleges that Defendant Smorra
Junior is, and at all relevant times has been, an individual residing in the City of Stateline, Douglas
County, Nevada; currently owns and formerly owned real property in the State of Nevada, Douglas

County, as a result of fraudulent transfers; and is the son of Mrs. Smorra and Smorra Senior.

 

,_¢

\oOQ\lO\U'l-BWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

 

 

Case 3:18-cv-00187-LR|-|-CBC Document 26-1 Filed 10/23/18 Page 4 of 17

GENERAL ALLEGATIONS APPLICABLE TO ALL CAUSES OF ACTION

8. Plaintiff repeats and realleges the preceding allegations and, by this reference,
incorporates the same as though fully set forth herein.

9. On January 22, 2016, Plaintiff commenced an action against Smorra Junior, Smorra
Senior, and Napa Chrysler, lnc. doing business as Napa Chrysler Jeep Dodge Ram Volvo Kia
(“Napa Cmsler”), entitled Bank of the West v. Napa Chrysler, Inc., et. al., Case No. Cl6-00145
(the “Califomia Action”) in the Superior Court of the State of California, County of Contra Costa
(the “Califomia Court”).

10. A receiver was eventually appointed in the California Action. The same day,
February 11, 2016, Napa Chrysler filed for bankruptcy, commencing Bankr. N.D. Cal. Case No.
16-10087 (the “Napa Bankruptcy”).

ll. On May 11, 2016, Plaintiff obtained entries of default in the California Action
against Smorra Senior and Smorra Junior (who, together, were the Guarantors), after neither
answered the complaint in the California Action.

12. On February 2, 2017, more than one (l) year after the California Action was
commenced and approximately five (5) months before the Judgment (hereinafter defined inf`ra)
was entered and filed with the Court, CNADY, LLC, an Arizona limited liability company,
executed a Grant, Bargain and Sale Deed (“CNADY Deed”) in favor of Smorra Junior as a single
man and Mrs. Smorra as a married woman as her sole and separate property as joint tenants with
rights of survivorship, to transfer 100% of its interest in real property located in Douglas County,
Nevada, described as Lot 18, as shown on the official map of Kingsbury Acres Unit No. 3, recorded
i_n the Office of the Douglas County Recorder on April 5, 1965, as Document No. 894455,
identified as Assessor’s Parcel No. 1319-18-212-013 (the “mm:_rty”).

13. The CNADY Deed was recorded in Douglas County, Nevada, on February 8, 2017,
as Document No. 2017-894455,

14. That same day, a Grant, Bargain and Sale Deed executed by Smorra Senior in favor

of his wife Mrs. Smorra, transferring his interest in the Property to Mrs. Smorra to the extent he

-3-

 

\C¢¢\lO\U\¢I>L»JN'-‘

NNNNNNNN-¢i_o_o»_¢»-I¢-Io_o__oo_
\lQ\VIJ>WN~O\o®\lO\LA~PWN_O

 

Case 3:18-cv-OO187-LR|-I-CBC Document 26-1 Filed 10/23/18 Page 5 of 17

acquired interest therein by way of his marriage to her, recorded in Douglas County, Nevada, as
Document No. 2017-894454 (the “First Fraudulent Transfer”).

15. According to the State of Nevada Declaration of Value attached as the last page of
the First Fraudulent Transfer, Smorra Senior transferred 100% of his interest in the Property and,
pursuant to NRS 375.090, claimed an exemption to the transfer tax that would otherwise be
imposed upon this transfer of his interest. An exemption was claimed on the basis that the transfer
of all of Smorra Senior’s interest in the Property to Mrs. Smorra was “spouse to spouse without
consideration,” as set forth under section 4 of the Declaration of Value.

16. Upon information and belief, Smorra Senior did not receive any consideration from
his wife, Mrs. Smorra, for the transfer of all his interest in the Property to her.

17. On April 10, 2017, Plaintiff filed a motion for relief from the automatic stay in the
Napa Bankruptcy to proceed to judgment against Smorra Junior, Smorra Senior, and Napa
Chrysler [Napa Bankruptcy ECF No. 137'] (“Stay Relief Motion”). A hearing was set for May 4,
2017, on the Stay Relief Motion.

18. Shortly thereafter, on April 24, 2017, Smorra Junior executed and caused to be
recorded a Quit Claim Deed of his interest in the Property, transferring his interest in the Property
to his mother, Mrs. Smorra, “for good consideration and for the sum of Ten Dollars ($10.00) . . .”
in exchange for Smorra Junior’s “remise, release and quitclaim unto [Mrs. Smorra] forever, all the
right, title, interest and claim which [Smorra Junior] has in and to [the Property] . . .” (the “Mc_i
Fraudulent Transfer”).

19. The Second Fraudulent Transfer was recorded in Douglas County, Nevada, as
Document No. 2017-897730. This transfer of the Property from Smorra Junior to Mrs. Smorra
occurred over one (1) year after Plaintiff had commenced litigation against Smorra Junior and

exactly two weeks after Plaintiff sought to proceed to judgment on defaults entered in the

 

' All references to “Napa Bankruptcy ECF No.” are to the numbers assigned to the documents
filed in the Napa Bankruptcy as they appear on the docket maintained by the Clerk of Court of the
United States District Court for the Northern District of Califomia.

-4-

 

\CGQ\lO\Lh-BWN'-‘

NNNNNNNNo-»o-¢»-¢o-¢i_o_oo-¢o_o_o_
\lo\'~ll-PL»JN'_‘O\Q°°\]C\(J\AL»JN_‘C

 

Case 3:18-cv-00187-LRH-CBC Documen126-1 Filed 10/23/18 Page 6 of 17

California Action against Smorra Junior and his father, and at a time when Smorra Junior was
facing responsibility for a substantial debt in excess of $1.5 million related to personal guaranty
of debt incurred by Napa Chrysler,

20. The Second Fraudu|ent Transfer was recorded approximately two (2) months
before the California Court entered Judgment against Smorra Junior in the California Action.

21. Upon information and belief, Smorra Junior did not receive any consideration from
his mother, Mrs. Smorra, for the transfer by quitclaim deed of all his interest in the Property to her.

22. On May 4, 2017, Plaintiff was granted relief from the automatic stay in the Napa
Bankruptcy [Napa Bankruptcy ECF No. 142].

23. On June 13, 2017, Plaintiff sought entry of default judgments against Smorra Senior
and Smorra Junior in the California Action.

24. On July 3, 2017, the California Court entered a judgment in the California Action
(i) in favor of Plaintiff and against Napa Chrysler in the amount of $1,542,336.99 including
reasonable attorney fees and costs, with interest continuing to accrue at the legal rate; (ii) in favor
of Plaintiff and against Smorra J unior and Smorra Senior jointly and severally in the amount
of $1,542,336.99 including reasonable attorney fees and costs, with interest continuing to
accrue at the legal rate; and (iii) in favor of Plaintiff and against Napa Chrysler in the amount of
$993,515.07 including reasonable attorney fees and costs, with interest continuing to accrue at the
legal rate (the “ udgment”). The Judgment also provided, “damages are to be paid jointly and
severally by the Defendants . . . .”

25. On August 21, 2017, Plaintiff domesticated the Judgment in the State of Nevada,
by way of Eighth Judicial District Court Case No. A-17-760296-F (the “MQM;:M
ALF¢H”).

26. On October 5, 2017, in the Nevada Collection Action, Plaintiff procured an Order
for Examination of Judgment Debtor Patrick R. Smorra Jr., establishing a judgment debtor

examination of Smorra Junior to occur November 7, 2017, at 1200 p.m. (the “Judgment Debtor

 

\DO°\|O\Lh-l>wl\)'-‘

NNNNNNNNo_o-oo_‘¢-¢v-¢»-‘o-‘¢_i__
\lo\Lh-PWN'_‘O\C®\]O\VI-PWN'_‘O

 

Case 3:18-cv-OO187-LRH-CBC Document 26-1 Filed 10/23/18 Page 7 Of 17

M”), with an attendant antecedent deadline for document production pursuant to same. Smorra
Junior did not comply with either deadline.

27. Therefore, in connection with the Nevada Collection Action, a Notice of
continuance of the Judgment Debtor Exam was issued as a courtesy, re-setting the Judgment
Debtor Exam and establishing another antecedent deadline for document production in advance
thereof. Again, Smorra Junior did not comply with either deadline.

28. After Plaintiffs counsel indicated in writing that Smorra Junior’s actions rose to
the level of contempt and also requested a meet and confer, Smorra Junior issued an email stating
he intended to file bankruptcy, Smorra Junior did not file bankruptcy, however.

29. Thereafter, on December l4, 2017, a Notice of Filing Application of Foreign
Judgment Against Smorra Senior and Smorra Junior was recorded in Douglas County, Nevada, as
Document No. 2017-908046.

30. Plaintiffs Complaint in this Action was filed on April 27, 2018.

31. On July 27, 2018, a Notice of Pendency of Action Affecting Real Property [see
ECF No. 10]2 was recorded in Douglas County, Nevada, as Document No. 2018-917348.

32. On July 31, 2018, Plaintiff served upon Defendants a Three-Day Notice of Intent
to Take Default Against Defendants Patrick R. Smorra, Sr.; Patrick R. Smorra, Jr.; and Anita
Smorra in this Action (the “Notice of Intent to Take Fraudulent Transfer Default”).

33. On August 3, 2018, Defendants’ answer was filed in this Action.

34. On September 5, 2018, Defendants caused to be recorded a third transfer deed in
Douglas County, Nevada, regarding the Property, wherein by Quitclaim Deed Mrs. Smorra and
Smorra Senior “a married couple,” for consideration of $l .00 (one dollar), “convey[ed], release[d]
and quitclaim[ed]” to Smorra Junior “a fifty percent (50%) interest in the [Property] (the “Lird

Fraudulent Transfer”).

 

2 All references to “ECF No.” are to the numbers assigned to the documents filed in the case
identified in the caption above (“Case”), as they appear on the docket maintained by the District
Court Executive/Clerk of Court of the United States District Court for the District of Nevada,

-6-

 

\CO¢\|G\U\AWN-‘

NNNNNNNN_¢i-oa_¢i_o_oo-Io_o-¢o-¢o_
\lQ\(/I¢PWN~O\ox\lo\Lh-§WN'_‘O

Case 3:18~cv-00187-LR|-l-CBC Document 26-1 Filed 10/23/18 Page 8 of 17

35. The Third Fraudulent Transfer was recorded in Douglas County, Nevada, as
|| Instrument No. 2018-919182.
36. The State of Nevada Declaration of Value form attached as the last page to the

Third Fraudulent Transfer indicates that Mrs. Smorra and Smorra Senior facilitated a “Transfer of

 

title without consideration from parents to son[.]”.

37. Upon information and belief, Smorra Senior and Mrs. Smorra did not receive any
consideration from their son, Smorra Junior, for the transfer of interest(s) in the Property to Smorra
Junior.

FIRST CAUSE OF ACTION
Fraudulent Transfer OfProperty_Smorra Senior and Mrs. Smorra

38. Plaintiff repeats and realleges the preceding allegations and by this reference
incorporates the same as though fully set forth herein.

39. Defendants violated Nevada’s Uniform Fraudulent Transfer Act through their
actions described herein.

40. On or about February 2017, Smorra Senior transferred the full extent of his interest
in the Property to Mrs. Smorra, which interest had been acquired by way of his marriage to Mrs.
Smorra, through execution and recordation of the First Fraudulent Transfer.

4l. Before the First Fraudulent Transfer was made in February 2017, Smorra Senior
had been sued in the California Action in January 2016, over one (l) year prior, and default against
him had been taken in a suit which would eventually proceed to the Judgment against him.

42. The transfer of the Property from Smorra Senior to his wife, Mrs. Smorra, pursuant
to the First Fraudulent Transfer, occurred approximately five (5) months before the Judgment was
entered on July 3, 2017.

43. Mrs. Smorra is the wife of, and therefore an insider to, Smorra Senior.

44. The First Fraudulent Transfer, made by Smorra Senior to Mrs. Smorra, is fraudulent

as to Plaintiff whose claim arose before the First Fraudulent Transfer was made.

 

\o°°\lo\LhAbJNo-¢

N N N N N N N N '-‘ v-‘ '-‘ »_ v-¢ -_ »_ »-4 »-» _
\l O'\ V¢ J> L»J N '-‘ 0 \Q 00 \l O'\ Ll\ h b~) N '-‘ 0

Case 3:18~cv-00187-LRH»CBC Documen126-1 Filed 10/23/18 Page 9 of 17

45. Upon information and belief, Smorra Senior made the First Fraudulent Transfer
with actual intent to hinder, delay or defraud Plaintiff.

46. Upon information and belief, Smorra Senior made the First Fraudulent Transfer
without receiving a reasonably equivalent value in exchange for the First Fraudulent Transfer.

47. Upon information and belief, Smorra Senior was engaged or was about to engage
in a business or a transaction for which his remaining assets were unreasonably small in relation
to the business or transaction

48. Upon information and belief, Smorra Senior intended to incur, or believed or
reasonably should have believed that he would incur, debts beyond his ability to pay as they
became due, in light of the pending California Action commenced more than one (l) year prior to
the First Fraudulent Transfer.

49. Upon information and belief, Smorra Senior was insolvent at the time of the First
Fraudulent Transfer or became insolvent as a result of the First Fraudulent Transfer.

50. The First Fraudulent Transfer was made to an insider, Mrs. Smorra, Smorra
Senior’s wife,

51. Upon information and belief, Smorra Senior retained possession or control of the
Property after the First Fraudulent Transfer.

52. Before the First Fraudulent Transfer was made, Smorra Senior had been sued or
threatened with suit by Plaintiff,

53. Upon information and belief, the First Fraudulent Transfer was of substantially all
of Smorra Senior’s assets.

54. Upon information and belief, the First Fraudulent Transfer occurred shortly before
or shortly after a substantial debt was incurred by Smorra Senior.

554 Upon information and belief, Smorra Senior transferred essential assets to Mrs.
Smorra=

56. As a direct and proximate result of the conduct by the Defendants, Plaintiff has

been damaged in a substantial sum, in excess of $75,000.00.

-3-

 

©QQ\IO\U\¢PL»JN'-‘

NNNNNNNN»-i_o-¢a_»»_»_»_¢_o_,_¢
\lO\Lh~$>UN~“O\oO°\IO\U|¢PWN*-‘O

Case 3:18-cv-00187-LRH-CBC Document 26-1 Filed 10/23/18 Page 10 of 17

57. Plaintiff has, by reason of the foregoing, been required to obtain the services of an

attorney and is entitled to recover its reasonable attorney fees and costs from the Defendants.
SECOND CAUSE OF ACTION
Fraudulent Transfer of Property_Smorra Junior and Mrs. Smorra

58. Plaintiff repeats and realleges the preceding allegations and by this reference
incorporates the same as though fully set forth herein.

59. On or about April 2017, Smorra Junior transferred the full extent of his interest in
the Property to Mrs. Smorra, through execution and recordation of the Second Fraudulent Transfer.

60. Before the Second Fraudulent Transfer was made in April 2017, Smorra Junior had
been sued in the California Action in January 2016, over one (l) year prior, and default against
him had been taken in a suit which would eventually proceed to the Judgment against him.

61. The transfer of the Property from Smorra Junior to Mrs. Smorra occurred over one
(l) year after Plaintiff commenced litigation against Smorra Junior, and he was facing a substantial
debt in excess of $1 .5 million arising from his personal guaranty of debt incurred by Napa Chrysler.

62. The transfer of the Property from Smorra Junior to his mother, Mrs. Smorra,
pursuant to the Second Fraudulent Transfer, occurred approximately three (3) months before the
Judgment was entered on July 3, 2017,

63. Mrs. Smorra is the mother of, and therefore an insider to, Smorra Junior.

64. The Second Fraudulent Transfer, made by Smorra Junior to Mrs. Smorra, is
fraudulent as to Plaintiff, whose claim arose before the Second Fraudulent Transfer was made.

65. Upon information and belief, Smorra Junior made the Second Fraudulent Transfer
with actual intent to hinder, delay or defraud Plaintiff.

66. Upon information and belief, Smorra Junior made the Second Fraudulent Transfer
without receiving a reasonably equivalent value in exchange for the Second Fraudulent Transfer.

67. Upon information and belief, Smorra Junior was engaged or was about to engage
in a business or a transaction for which his remaining assets were unreasonably small in relation

to the business or transaction.

 

\OO¢\IG\'~J\-l>wN'-‘

NNNNNNNN»-¢o_o-oo_»_o\-»o-¢v-¢o_i-‘
\lO\L/\¢l>wN'-‘C\$OQ\|O\U\-I>L¢JN~“O

 

Case 3:18-cv-00187-LRH-CBC Document 26-1 Filed 10/23/18 Page 11 of 17

68. Upon information and belief, Smorra Junior intended to incur, or believed or
reasonably should have believed that he would incur, debts beyond his ability to pay as they
became due, in light of the pending California Action commenced more than one (l) year prior to
the Second Fraudulent Transfer.

69. Upon information and belief, Smorra Junior was insolvent at that time of the
Second Fraudulent Transfer or became insolvent as a result of the Second Fraudulent Transfer.

70. The Second Fraudulent Transfer was made to an insider, Mrs. Smorra, Smorra
Junior’s mother,

71. Upon information and belief, Mrs. Smorra had reasonable cause to believe that
Smorra Junior was insolvent at the time of the Second Fraudulent Transfer.

72. Upon information and belief, Smorra Junior retained possession or control of the
Property after the Second Fraudulent Transfer.

73. Before the Second Fraudulent Transfer was made, Smorra Junior had been sued or
threatened with suit, by Plaintiff,

74. Upon information and belief, the Second Fraudulent Transfer was of substantially
all of Smorra Junior’s assets.

75. Upon information and belief, the Second Fraudulent Transfer occurred shortly
before or shortly after a substantial debt was incurred by Smorra Junior.

76. Upon information and belief, Smorra Junior transferred essential assets to Mrs.
Smorra.

77. As a direct and proximate result of the conduct by the Defendants, Plaintiff has
been damaged in a substantial sum, in excess of $75,000.00.

78. Plaintiff has, by reason of the foregoing, been required to obtain the services of an

attorney and is entitled to recover its reasonable attorney fees and costs from the Defendants.

-10-

 

\OO°\)C\U\AL)JN'-‘

NNNNNNNNl_o-‘»-¢o__r-v-Io__-¢»-¢
\lo\§h¢§WN_O\o®\lo\Lh-l>b)'\)'_‘©

Case 3:18-cv-00187-LRH-CBC Document 26-1 Filed 10/23/18 Page 12 of 17

THIRD CAUSE OF ACTION
Civil Conspiracy-All Defendants

79. Plaintiff repeats and realleges the preceding allegations and by this reference
incorporates the same as though fully set forth herein,

80. Upon information and belief, the Defendants conspired and agreed with each other
to commit the aforementioned transactions to hide, transfer, encumber and/or accept the
transferred Property with the intent of hindering, delaying, and/or defrauding the Plaintiff in its
collection of the Judgment.

81. As a direct and proximate result of the conduct by Defendants, Plaintiff has been
damaged in a substantial sum, in excess of $75,000.00.

82. Plaintiff has, by reason of the foregoing, been required to obtain the services of an
attorney and is entitled to recover its reasonable attorney fees and costs from Defendants.

WALCH
Declaratory Relief Under 28 U.S.C. § 2201_All Defendants

83. Plaintiff repeats and realleges the preceding allegations and by this reference
incorporates the same as though fully set forth herein,

84. An actual, justiciable controversy exists between Plaintiff and Defendants
regarding the nature of the transactions described herein, resulting in the transfer of the Property
from Smorra Senior to his wife Mrs. Smorra, without consideration for the transfer of the real
property asset in which Smorra Senior held an interest.

85. Plaintiff commenced the California Action against Smorra Senior, and is searching
to execute upon and apply the asset consisting of the Property towards the satisfaction of the
Judgment.

86. An actual, justiciable controversy exists between Plaintiff and Defendants
regarding the nature of the transactions described herein, resulting in the transfer of the Property
from Smorra Junior to his mother Mrs. Smorra without consideration for the real property asset in

which Smorra Junior held an interest as a joint tenant in common with a right of survivorship.

-11-

 

\CO°\IG\Lh-I>L»~)N'-‘

NNNNNNNN»_»-¢o_»_»-¢o_o_¢»_o_o»-‘
\lo\§/\-§L»)N*_‘O\OO°\|O\L/\AWN'_‘O

Case 3:18-cv-00187-LRH~CBC Document 26-1 Filed 10/23/18 Page 13 of 17

87. Plaintiff commenced the California Action against Smorra Junior, and is searching
to execute and apply the asset consisting of the Property towards the satisfaction of the Judgment.

88. An actual, justiciable controversy exists between Plaintiff and Defendants
regarding the nature of the transactions described herein, resulting in the transfer of interest(s) in
real property pursuant to the Third Fraudulent Transfer.

89. Plaintiff contends that the aforementioned transactions are fraudulent transfers and
that Plaintiff may execute upon and apply the asset consisting of the Property, based upon the
fraudulent transfers and other property interests, toward the satisfaction of the Judgment.

90. Plaintiff also contends the enforceability of any purported homestead exemption
under Nevada law.

91. Notwithstanding the foregoing, upon information and belief, Defendants contend
that the transactions identified herein identified are not fraudulent transfers and that Plaintiff may
not execute upon and apply the Property toward satisfaction of the Judgment.

92. Plaintiff is entitled to a declaratory judgment and determination that the three
transfer transactions described herein (identified by the First Fraudulent Transfer, the Second
Fraudulent Transfer, and the Third Fraudulent Transfer) are fraudulent transfers and that Plaintiff
may execute upon and apply the asset consisting of the Property, based upon the fraudulent
transfers and other property interests, toward the satisfaction of the Judgment.

93. A judicial determination is necessary and appropriate at this time and under the
circumstances so that Plaintiff may ascertain its rights in connection the transactions described
herein, which are fraudulent,

94. Plaintiff has, by reason of the foregoing, been required to obtain the services of an
attorney and is entitled to recover its reasonable attorney fees and costs from Defendants.

FIFTH CAUSE OF ACTION

 

Fraudulent Transfer of Property-Al| Defendants
95. Plaintiff repeats and realleges the preceding allegations and by this reference

incorporates the same as though fully set forth herein.

-12-

 

\C°¢\lO\L/lAL»JN'-‘

NNN[\)NNN[\)¢_oi_o-Ic_oi_o-oi--_c-Io-¢
\lO\§Il-¥>WN*_‘O\DW\IQ\\JI-PWN*-‘O

Case 3:18-cv-00187-LRH-CBC Document 26-1 Filed 10/23/18 Page 14 of 17

96. Plaintiff's Complaint in this Action was filed on April 27, 2018,

97. After recordation on July 27, 2018, of the Notice of Pendency of Action Affecting
Real Property in Douglas County, Nevada, Plaintiff served Defendants with the Notice of Intent
to Take Fraudulent Transfer Defau|t on July 31, 2018.

98. Thereafter, on August 3, 2018, Defendants’ answer was filed in this Action.

99. On September 5, 2018, the Third Fraudulent Transfer among Defendants recorded
in Douglas County, Nevada, wherein by Quitclaim Deed Mrs. Smorra and Smorra Senior “a
married couple” purported to transfer to Smorra Junior, for consideration of $1 .00 (one dollar), a
“fifty percent (50%) interest in the [Property]” (“Third Fraudulent Transfer”).

100. The State of Nevada Declaration of Value form attached as the last page to the
Third Fraudulent Transfer indicated that Mrs. Smorra and Smorra Senior facilitated a “Transfer of
title without consideration from parents to son[.]”.

101. Upon information and belief, and based upon section 4 of the State of Nevada
Declaration of Value Forrn attached as the last page to the Third Fraudulent Transfer, Smorra
Senior and Mrs. Smorra (together, the “Parents Smorra”) did not receive any consideration from
their son, Smorra Junior, for the transfer of any interest(s) in the Property to him.

102. Mrs. Smorra is the mother of Smorra Junior and therefore an insider to Smorra
Junior.

103. Smorra Senior is the father of Smorra Junior and therefore an insider to Smorra
Junior.

104. The Third Fraudulent Transfer was a transfer of a fifty-percent interest allegedly
held by Parents Smorra in the Property, to their son,

105. The Third Fraudulent Transfer, made by Parents Smorra to Smorra Junior, is
fraudulent as to Plaintiff, whose claim arose before the Third Fraudulent Transfer was made.

106. Upon information and belief, the Parents Smorra made the Third Fraudulent

Transfer with actual intent to hinder, delay or defraud Plaintiff.

-13-

 

\DC¢\IC\Ll\-I>L»JN._¢

NNNN[\)NNNo-»»-¢»_o_»i-Ii_u_¢i_o_¢i-¢
\lo\w-§WN*_‘Q\OW\IO\LI\¢PWN'-‘O

 

Case 3:18-cv-00187-LRH-CBC Document 26-1 Filed 10/23/18 Page 15 of 17

107. Upon information and belief, the Parents Smorra made the Third Fraudulent
Transfer without receiving a reasonably equivalent value in exchange for the Third Fraudulent
Transfer.

108. Upon information and belief, the Parents Smorra were engaged or were about to
engage in a business or a transaction for which their remaining assets were unreasonably small in
relation to the business or transaction.

109. Upon information and belief, the Parents Smorra intended to incur, or believed or
reasonably should have believed that they would incur, debts beyond their ability to pay as they
became due, in light of the pending California Action commenced more than one (l) year prior to
the transfer and in light of this Action pending for nearly five (5) months prior to Third
Fraudulent Transfer.

110. Upon information and belief, the Parents Smorra were insolvent at that time of the
Third Fraudulent Transfer or became insolvent as a result of the Third Fraudulent Transfer.

l 11. The Third Fraudulent Transfer was made to an insider, Smorra Junior, the son of
Parents Smorra,

112. Upon information and belief, Smorra Junior had reasonable cause to believe that
Parents Smorra were insolvent at the time of the Third Fraudulent Transfer.

1 13. Upon information and belief, Parents Smorra retained possession or control of the
Property after the Third Fraudulent Transfer.

114. Before the Third Fraudulent Transfer was made, Parents Smorra had been sued or
threatened with suit by Plaintiff.

115. Upon information and belief, the Third Fraudulent Transfer was of substantially
Parents Smorra’s assets.

1 16. Upon information and belief, the Third Fraudulent Transfer occurred shortly before
or shortly after a substantial debt was incurred by Parents Smorra.

l 17. Upon information and belief, Parents Smorra transferred essential assets to Smorra

Junior.

-14-

 

\CO°\IQ'\U\-I>WN»_-

NNNNNNNNo-¢o-Io-¢a-oo-ov-¢¢-¢o_¢_o_o
\IO\Ul-l>b-)N'_‘C\o®\)o\(/\-PWN'-‘O

Case 3:18-cv-00187-LRH-CBC Document 26-1 Filed 10/23/18 Page 16 of 17

118. As a direct and proximate result of the conduct by the Defendants, Plaintiff has
been damaged in a substantial sum, in excess of $75,000.00.

l 19. Plaintiff has, by reason of the foregoing, been required to obtain the services of an
attorney and is entitled to recover its reasonable attorney fees and costs from the Defendants.

DEMAND

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

l. For all damages allowed by law as to each of Plaintiff’s Causes of Action;

2. For prejudgment and post-judgment interest, at the highest rate permitted by
applicable law;

3. F or a declaration by the Court that that the transactions described herein relating to
the Property are fraudulent transfers, and Plaintiff may execute upon and apply the asset consisting
of the Property, based upon the fraudulent transfers and other property interests, toward the
satisfaction of the Judgment;

4. For all remedies permitted under the Nevada Uniform Fraudulent Transfer Act
including, without limitation, a judgment against Mrs. Smorra for the value of the asset transferred
in First Fraudulent Transfer and Second Fraudulent Transfer and the avoidance of Third Fraudulent
Transfer;

5. For an order of attachment and/or garnishment against the fraudulently transferred
asset consisting of the Property and other property of the transferees;

6. For an injunction against further disposition by the Defendants of the fraudulently
transferred asset consisting of the Property and of any other property until the Judgment, plus
attorney fees and interests and costs as allowed by law are satisfied in full;

7. For the appointment of a receiver to take charge of the Property or of other property
of the transferees;

8. For all costs and expenses, including reasonable attorney fees, incurred by Plaintiff

in connection with the commencement and prosecution of this Action, and

-15-

 

Case 3:18-cv-00187-LRH-CBC Document 26~1 Filed 10/23/18 Page 17 of 17

l 9. For such other and further relief as the Court deems just and proper.
DATED this day of October 2018,

HOLLEY DRIGGS WALCH
FINE WRAY PUZEY & THOMPSON

 

RICHARD F. HOLLEY, ESQ. (NBN 3077)

MARY LANGSNER, Ph.D. (NBN 13707)
400 South Fourth Street, Third Floor
Las Vegas, Nevada 89101

Attorneys for Bank of the West, a California
banking corporation

2
3
4
5
6 F. THOMAS EDWARDS, ESQ. (NBN 9549)
7
8
9

10
11 07296-36/2100059_4.466x
12
13
14
l 5
16
17
1 8
19
20
21
22
23
24
25
26
27

-16-

 

 

 

